Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 1 of 6




            EXHIBIT H
   Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 2 of 6



              AFFIDAVIT OF THERESA ST. PIERRE-KIM

1. My name is Theresa St. Pierre-Kim. Until March of this year, I lived in Saco,
   Maine with my husband, Soeun, and our kids. Soeun and I have been blessed
   with a daughter who is almost two and a five-month-old baby boy. We also
   live with my 10-year-old and 21-year-old sons. My children and I are all U.S.
   citizens, and I filed an I-130 for my husband on December 12, 2019.

2. Soeun is an amazing husband, father, and step-father. We got married in
   2013 and have lived together since the end of his sentence and release from
   ICE detention in 2014. Soeun worked two jobs to support us, and, when he
   wasn’t working, we enjoyed eating breakfast in the morning as a family,
   going to Church, spending our weekends outside playing with our kids, going
   sledding, watching football together, and going to barbecues with friends.

3. Since his detention by ICE, our life has fallen apart. We could no longer
   afford our home, and I had to sell almost everything we own, including our
   car. I had to leave Maine, where I have lived most of my life, uproot my
   children, and move in with my parents in Florida.

4. Soeun’s detention has been almost impossible to endure. I cry myself to sleep
   every night and hide it from my children. The other day I even broke down in
   front of my manager after work. I am an emotional wreck. I feel totally lost
   without Soeun. He is the love of my life, and I don’t know when I will see him
   again or hug him. I smile and put on a brave face for the kids, but I hurt
   constantly.

5. Soeun and I have been friends since we were young. Soeun was born in a
   refugee camp in Thailand and came to the U.S. with his family when he was
   6 years old. He grew up in Portland, Maine, where we met when we were in
   school. He played a lot of sports growing up and dreamed of being a
   professional soccer player. But in 1995 his world collapsed when his
   grandfather, who he lived with and was very close to, passed away.

6. I met Soeun in 1997 and we had an instant, magnetic connection. Since then,
   no matter what happens, we have always faced it together.

7. As teenagers, we hung out almost every weekend. At that time, he had a
   tough guy attitude, but I could see through it and calm him down.
   Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 3 of 6



8. Unfortunately, Soeun was in a lot of pain back then and got in with the
   wrong crowd. It was painful for me to watch it, but I was always there to pick
   up the pieces because we cared about each other so deeply and I believed that
   he could pull out of what he was facing.

9. When he was only about 22 years old, Soeun was sentenced to prison for
   robbery and burglary. He spent about 15 years there.

10. During his time there, we talked constantly and I visited him regularly. As
    the years passed, I watched him grow.

11. Ultimately, I watched Soeun totally turn himself around. He took the
    initiative to start educating himself and taking advantage of every program
    available to him. He took more than 50 educational courses, completed his
    high school education, and voluntarily participated in the 12-step program of
    Alcoholics Anonymous even though he had never had alcohol or drug issues.

12. Soeun also became a Catholic while imprisoned, and threw himself into his
   faith. He was baptized in 2010 by Cardinal O’Malley and considers that a
   defining moment in his life. I often think he has the Bible pretty much
   memorized, and he is determined to live his life according to his faith.

13. His transition has been amazing. From a kid that was often rebellious, Soeun
    became a thoughtful, caring, patient, and empathetic adult. To this day, he is
    constantly aware of other people’s feelings. Watching Soeun mature melted
    my heart because I knew that he had done it for us.

14. In 2013, we got married. In 2014, when Soeun was released from ICE
   custody, we finally got to start our life together.

15. Soeun had trouble finding a job because of his felony record and immigration
    situation, so I worked overtime to support us and our children. Soon Soeun
    found work at a packaging company. As the years passed, he proved himself
    and moved his way up, becoming a machine operator. On the weekends, he
    worked for a security company. He regularly checked in with ICE and
    complied with his conditions of release as well as his probation.

16. We had our daughter in January 2018 and by November, we found out I was
    expecting again.
   Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 4 of 6




17. In March 2019, our world came crashing down. Soeun was getting a haircut
    and I was home when we got a letter from ICE saying that Soeun’s release
    was being revoked and he had to report to ICE on March 20. I started
    hysterically crying. When Soeun saw the letter, he went to cry in the other
    room so that the kids would not see him. He was in a state of shock. Later, he
    just kept hugging me and my daughter and telling us how sorry he was. He
    had promised he would never leave me, and he felt like he was breaking that
    promise.

18. Even our daughter knew what was going on, and wouldn’t leave his side. He
    had to sleep with her and she only wanted to be held in his arms; he could
    barely get away to shower.

19. On March 20, 2019, Soeun went over to say goodbye to his mother and father
    early. He hugged them and told them that he loved them. He was shaking as
    we drove over to his probation office, where ICE had told him to meet them.

20. Several times, Soeun got notices saying that ICE had decided not to release
    him. ICE has reviewed Soeun’s detention a few times, but he was never
    interviewed. If we had known that we could submit documents in support of
    his release, we would have done so.

21. Since Soeun has been detained, we have been financially and emotionally
    devastated.

22. Since he has been in detention he has been subject to abuse by a correctional
    officer which has left him visibly scarred and with difficulty lifting one of his
    shoulders. An ICE officer wrote a report about the incident and it was
    corroborated by detainees and inmates.

23. Our 23-month-old daughter wakes up in the middle of night crying for her
    daddy almost every night. Even though he has been detained for so much of
    her life, she still yearns for him as if he had been taken away yesterday.
    Because he is in custody, they are only able to speak for 15 minutes at a time.
    When the calls end she cries and screams “daddy” into the phone. I have a
    video of him singing twinkle twinkle to her before he was detained that she
    constantly asks me to play. You can just see the sadness in her face every
    day, and it tears me apart.
   Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 5 of 6




24. My 10-year-old son also misses Soeun so much. Soeun used to go to his soccer
    practices and games. They went to Faith Formation class together at church,
    and just loved spending time together. Since Soeun has been gone his grades
    have dropped in school and he is a completely different person. He has so
    much sadness and anger in him, and it hurts me deeply that I cannot take
    away his pain.

25. My 21-year-old is struggling, too. He is such a good kid and has been helping
    me out with his younger siblings. Soeun tells him to be strong, but sometimes
    he breaks down and cries, too.

26. Right before Soeun reported to ICE for his re-detention, we found out we
    were having a baby boy. He missed the birth in July and hasn’t been able to
    see his son in person or hold him. Every time we talk, Soeun talks about how
    much he wants to hold the baby, and it makes us so sad each day that he is
    missing these moments of our baby’s life. With our daughter, Soeun never
    missed a doctor’s appointment; now, I have to do everything alone.

27. Before Soeun was detained, he worked two jobs to financially support us but
    still found time to spend time with the kids, do the laundry, clean around the
    house, and cook dinner for us. Since March, I’ve had to go back to work and
    handle everything on my own.

28. Soeun also has a serious medical condition in his spine which, if left
    untreated, could leave him paralyzed. He currently requires regular
    injections to prevent any further deterioration and has to see the doctor every
    few months.

29. Similarly, when he was initially detained in New Hampshire, the jail failed
   to provide him with his medication for his spinal condition. It was only after a
   month, at which point he ended up in a wheelchair, and a transfer to a new
   facility that they resumed giving him his medication, and he started being
   able to walk again.

30. Soeun’s Catholicism plays a huge role in our family’s life. We go to church
   every week, and he is very involved with my 10-year old son’s church classes.
   Our family talks about our faith at home all the time. One of Soeun’s
   proudest moments was when we baptized our daughter. We are waiting to
Case 1:18-cv-10225-MLW Document 439-8 Filed 12/20/19 Page 6 of 6
